Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 1 of 12   PageID #: 723




                       EXHIBIT G
                                        Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 2 of 12                                                                PageID #: 724


                                                                                                                                                   First    Last                           Call
       Site              PortLoc       Ctry    Dialed#         Dest Zone             Start Time          End Time         Dur.(s) Acct#    PIN     Name     Name        Call Type         Status             Term Cat.          Priv

Aroostook County Jail Room 104     1          8774279519   Toll-Free              05/25/2019 14:23:59 05/25/2019 14:25:19 80     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 118     1          2077680608   Intralata/Intrastate   06/04/2019 11:54:05 06/04/2019 11:54:29 0      12229    12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail Room 118     1          2077680608   Intralata/Intrastate   06/04/2019 11:55:06 06/04/2019 11:55:22 0      12229    12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail Room 118     1          2075517132   Intralata/Intrastate   06/04/2019 11:55:25 06/04/2019 11:55:40 0      12229    12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail Room 116     1          8774279519   Toll-Free              06/05/2019 19:42:49 06/05/2019 19:43:38 49     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up
                                                                                                                                                                     Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116     1          2072276041   Intralata/Intrastate   06/08/2019 19:00:45 06/08/2019 19:02:21 0      12229    12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 116     1          2073251235   Intralata/Intrastate   06/11/2019 09:24:02 06/11/2019 09:27:29 0      12229    12229   STEVEN   BELLEAU   Instant Pay         complete   Caller Hang up

Aroostook County Jail Room 116     1          8774279519   Toll-Free              06/11/2019 13:31:32 06/11/2019 13:31:53 21     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116     1          8774279519   Toll-Free              06/12/2019 07:59:02 06/12/2019 07:59:59 57     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup

Aroostook County Jail Room 116     1          8774279519   Toll-Free              06/13/2019 13:09:42 06/13/2019 13:10:05 23     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116     1          2072274281   Intralata/Intrastate   06/13/2019 13:10:11 06/13/2019 13:10:50 0      12229    12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 116     1          2077607251   Intralata/Intrastate   06/13/2019 13:20:38 06/13/2019 13:21:43 0      12229    12229   STEVEN   BELLEAU   AdvanceConnect      incomplete Called party refused call
                                                                                                                                                                     Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116     1          2073251235   Intralata/Intrastate   06/13/2019 13:50:55 06/13/2019 13:52:07 0      12229    12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 116     1          2075327232   Local                  06/13/2019 14:21:06 06/13/2019 14:22:21 75     12229    12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up

Aroostook County Jail Room 116     1          8774279519   Toll-Free              06/14/2019 09:10:08 06/14/2019 09:10:55 47     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up
                                                                                                                                                                     Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116     1          2077620751   Intralata/Intrastate   06/17/2019 13:34:03 06/17/2019 13:35:37 0      12229    12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 116     1          2077688317   Intralata/Intrastate   06/17/2019 13:37:11 06/17/2019 13:38:16 0      12229    12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                                     Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116     1          2077620751   Intralata/Intrastate   06/17/2019 15:10:21 06/17/2019 15:11:45 0      12229    12229   STEVEN   BELLEAU   Account Activator   complete Transfer Failed

Aroostook County Jail Room 116     1          2072276041   Intralata/Intrastate   06/20/2019 20:22:06 06/20/2019 20:25:27 0      12229    12229   STEVEN   BELLEAU   Instant Pay         complete   Caller Hang up
                                                                                                                                                                     Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116     1          2072276041   Intralata/Intrastate   06/21/2019 13:37:18 06/21/2019 13:38:58 0      12229    12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 116     1          8774279519   Toll-Free              06/21/2019 16:36:18 06/21/2019 16:36:42 24     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116     1          8774279519   Toll-Free              06/25/2019 19:39:14 06/25/2019 19:40:06 52     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup

Aroostook County Jail Room 116     1          2077607251   Intralata/Intrastate   06/27/2019 13:45:05 06/27/2019 13:46:41 0      12229    12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail Room 116     1          2077607251   Intralata/Intrastate   06/27/2019 14:32:32 06/27/2019 14:34:07 0      12229    12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail Room 116     1          8774279519   Toll-Free              06/27/2019 20:40:34 06/27/2019 20:41:21 47     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116     1          8774279519   Toll-Free              06/28/2019 13:58:50 06/28/2019 13:59:11 21     12229    12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116     1          2077607251   Intralata/Intrastate   06/28/2019 13:59:12 06/28/2019 14:00:51 0      12229    12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail Room 116     1          2077607251   Intralata/Intrastate   06/28/2019 14:40:05 06/28/2019 14:41:54 0      12229    12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail Room 116     1          2077607251   Intralata/Intrastate   06/28/2019 15:40:32 06/28/2019 15:42:18 0      12229    12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance
                                     Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 3 of 12                                                          PageID #: 725


Aroostook County Jail Room 116   1      8774279519   Toll-Free              06/28/2019 15:43:16 06/28/2019 15:44:17 61   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116   1      8774279519   Toll-Free              06/28/2019 15:44:44 06/28/2019 15:45:24 40   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116   1      8774279519   Toll-Free              06/28/2019 17:47:45 06/28/2019 17:48:51 66   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup

Aroostook County Jail Room 116   1      8774279519   Toll-Free              06/29/2019 11:15:37 06/29/2019 11:16:00 23   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116   1      8774279519   Toll-Free              06/30/2019 15:08:42 06/30/2019 15:09:01 19   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116   1      8774279519   Toll-Free              06/30/2019 20:08:54 06/30/2019 20:09:11 17   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116   1      2253247095   Interlata/Interstate   07/01/2019 10:35:54 07/01/2019 10:39:48 0    12229   12229   STEVEN   BELLEAU   Instant Pay         complete   Caller Hang up
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116   1      2253247095   Interlata/Interstate   07/01/2019 12:32:48 07/01/2019 12:34:44 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116   1      2253247095   Interlata/Interstate   07/02/2019 11:10:02 07/02/2019 11:11:39 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 116   1      8774279519   Toll-Free              07/02/2019 11:51:25 07/02/2019 11:51:42 17   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 116   1      2253247095   Interlata/Interstate   07/02/2019 14:48:17 07/02/2019 14:48:54 0    12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 116   1      2256038517   Interlata/Interstate   07/02/2019 18:36:41 07/02/2019 18:37:28 0    12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 116   1      2253247095   Interlata/Interstate   07/03/2019 11:37:41 07/03/2019 11:38:27 0    12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116   1      2253247095   Interlata/Interstate   07/03/2019 11:38:30 07/03/2019 11:41:07 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 116   1      2256038517   Interlata/Interstate   07/03/2019 21:36:48 07/03/2019 21:37:15 0    12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 116   1      2256038517   Interlata/Interstate   07/04/2019 07:26:14 07/04/2019 07:26:48 0    12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 116   1      2253247095   Interlata/Interstate   07/04/2019 07:28:53 07/04/2019 07:29:33 0    12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 116   1      2253247095   Interlata/Interstate   07/04/2019 08:17:24 07/04/2019 08:19:17 0    12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 116   1      2253247095   Interlata/Interstate   07/04/2019 08:19:18 07/04/2019 08:19:51 0    12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116   1      2073075804   Intralata/Intrastate   07/05/2019 20:10:51 07/05/2019 20:12:39 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-
Aroostook County Jail Room 116   1      2073073075   Intralata/Intrastate   07/05/2019 20:12:41 07/05/2019 20:15:25 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Attempt Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116   1      2073075804   Intralata/Intrastate   07/05/2019 20:15:25 07/05/2019 20:16:54 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                                                           Call outside allowed
Aroostook County Jail Room 116   1      2073075804   Intralata/Intrastate   07/05/2019 21:58:39 07/05/2019 21:59:03 0    12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete schedule
                                                                                                                                                                                           Call outside allowed
Aroostook County Jail Room 116   1      2073075804   Intralata/Intrastate   07/05/2019 21:59:09 07/05/2019 21:59:34 0    12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete schedule
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 116   1      2073075804   Intralata/Intrastate   07/06/2019 06:42:01 07/06/2019 06:43:16 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 116   1      2073075804   Intralata/Intrastate   07/06/2019 18:05:06 07/06/2019 18:05:43 0    12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail Room 118   1      2256038517   Interlata/Interstate   07/08/2019 16:00:06 07/08/2019 16:00:36 0    12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 118   1      2253247095   Interlata/Interstate   07/08/2019 16:00:53 07/08/2019 16:01:23 0    12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 118   1      2253247095   Interlata/Interstate   07/08/2019 16:01:23 07/08/2019 16:02:53 0    12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 118   1      8774279519   Toll-Free              07/08/2019 16:03:39 07/08/2019 16:05:02 83   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup
                                     Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 4 of 12                                                           PageID #: 726


Aroostook County Jail Room 116   1      2072270809   Intralata/Intrastate   07/09/2019 14:23:58 07/09/2019 14:24:20 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail Room 104   1      2253247095   Interlata/Interstate   07/10/2019 10:04:29 07/10/2019 10:04:59 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail Room 104   1      2253247095   Interlata/Interstate   07/10/2019 10:05:03 07/10/2019 10:05:39 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail Room 104   1      2253247095   Interlata/Interstate   07/11/2019 13:17:28 07/11/2019 13:19:01 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Called party hangup

Aroostook County Jail Room 104   1      2253247095   Interlata/Interstate   07/11/2019 13:19:06 07/11/2019 13:19:34 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 104   1      2253247095   Interlata/Interstate   07/12/2019 18:44:26 07/12/2019 18:46:10 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 104   1      8774279519   Toll-Free              07/14/2019 13:55:54 07/14/2019 13:56:56 62    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 104   1      2253247095   Interlata/Interstate   07/14/2019 14:15:32 07/14/2019 14:16:46 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 104   1      2253247095   Interlata/Interstate   07/14/2019 14:16:49 07/14/2019 14:17:21 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 207   1      2256038517   Interlata/Interstate   07/16/2019 12:43:09 07/16/2019 12:44:05 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up

Aroostook County Jail Room 207   1      2253247095   Interlata/Interstate   07/16/2019 12:45:00 07/16/2019 12:48:39 0     12229   12229   STEVEN   BELLEAU   Instant Pay         complete   Caller Hang up

Aroostook County Jail Room 207   1      2077607251   Intralata/Intrastate   07/18/2019 14:16:36 07/18/2019 14:17:13 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 207   1      2077607251   Intralata/Intrastate   07/18/2019 14:17:14 07/18/2019 14:18:46 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail Room 207   1      2077607251   Intralata/Intrastate   07/19/2019 09:32:14 07/19/2019 09:33:25 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete Called party refused call

Aroostook County Jail Room 207   1      2077607251   Intralata/Intrastate   07/19/2019 09:33:37 07/19/2019 09:34:14 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 207   1      2253247095   Interlata/Interstate   07/20/2019 13:44:42 07/20/2019 13:45:21 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 207   1      2253247095   Interlata/Interstate   07/20/2019 13:45:24 07/20/2019 13:46:52 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 207   1      8774279519   Toll-Free              07/21/2019 13:16:53 07/21/2019 13:18:33 100   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 207   1      2253247095   Interlata/Interstate   07/22/2019 14:03:34 07/22/2019 14:04:11 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 207   1      2253247095   Interlata/Interstate   07/22/2019 14:04:11 07/22/2019 14:05:39 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 207   1      2077607251   Intralata/Intrastate   07/22/2019 14:06:20 07/22/2019 14:07:28 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 207   1      2077607251   Intralata/Intrastate   07/22/2019 14:07:29 07/22/2019 14:08:07 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 210   1      12229                               07/27/2019 06:14:52 07/27/2019 06:15:30 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Dialed Number Restriction

Aroostook County Jail Room 210   1      2253247095   Interlata/Interstate   07/28/2019 11:55:44 07/28/2019 11:56:18 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 210   1      2253247095   Interlata/Interstate   07/28/2019 11:56:50 07/28/2019 11:59:41 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 210   1      2253247095   Interlata/Interstate   07/28/2019 16:19:39 07/28/2019 16:20:12 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 210   1      2253247095   Interlata/Interstate   07/28/2019 16:20:12 07/28/2019 16:21:50 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 116   1      9183447696   Interlata/Interstate   07/29/2019 09:15:58 07/29/2019 09:16:15 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail Room 116   1      9183447696   Interlata/Interstate   08/02/2019 09:03:19 08/02/2019 09:03:35 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Manually Entered Block

Aroostook County Jail Room 107   1      9801                                09/19/2019 11:44:09 09/19/2019 11:44:43 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Dialed Number Restriction
                                     Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 5 of 12                                                         PageID #: 727


                                                                                                                                                           Instant Pay-
Aroostook County Jail Room 107   1      2074582773   Intralata/Intrastate   09/19/2019 11:45:00 09/19/2019 11:46:20 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up

Aroostook County Jail Room 104   1      8774279519   Toll-Free              09/19/2019 12:42:46 09/19/2019 12:43:05 0   12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail Room 107   1      8774279519   Toll-Free              09/19/2019 12:57:59 09/19/2019 12:58:59 0   12229   12229   STEVEN   BELLEAU   Commissary IVR      incomplete Called Party Busy

Aroostook County Jail Room 107   1      2079801                             09/19/2019 13:10:06 09/19/2019 13:10:52 0   12229   12229   STEVEN   BELLEAU   Person Call         incomplete Dialed Number Restriction

Aroostook County Jail Room 107   1      8774279519   Toll-Free              09/19/2019 13:11:04 09/19/2019 13:12:18 0   12229   12229   STEVEN   BELLEAU   Commissary IVR      incomplete Called Party No Answer

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   09/19/2019 16:33:17 09/19/2019 16:33:51 0   12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   09/19/2019 16:33:52 09/19/2019 16:36:14 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   09/19/2019 16:36:29 09/19/2019 16:38:43 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   09/19/2019 16:38:45 09/19/2019 16:39:26 0   12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   09/20/2019 10:28:12 09/20/2019 10:30:28 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   09/20/2019 10:30:36 09/20/2019 10:31:09 0   12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   09/20/2019 11:18:11 09/20/2019 11:18:50 0   12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   09/20/2019 11:18:52 09/20/2019 11:20:34 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2074967988   Intralata/Intrastate   09/21/2019 09:47:55 09/21/2019 09:49:39 0   12229   12229   STEVEN   BELLEAU   Account Activator   complete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2074967988   Intralata/Intrastate   09/21/2019 10:15:05 09/21/2019 10:17:49 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2074967988   Intralata/Intrastate   09/21/2019 10:18:16 09/21/2019 10:20:06 0   12229   12229   STEVEN   BELLEAU   Account Activator   complete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2074967988   Intralata/Intrastate   09/21/2019 13:30:15 09/21/2019 13:32:01 0   12229   12229   STEVEN   BELLEAU   Account Activator   complete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2074967988   Intralata/Intrastate   09/21/2019 13:49:38 09/21/2019 13:52:01 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2074967988   Intralata/Intrastate   09/21/2019 13:57:11 09/21/2019 13:59:36 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   10/18/2019 10:20:46 10/18/2019 10:22:28 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   10/18/2019 10:22:31 10/18/2019 10:23:04 0   12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 17:57:05 10/19/2019 17:58:34 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 17:58:37 10/19/2019 17:59:52 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 17:59:55 10/19/2019 18:01:10 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 18:01:16 10/19/2019 18:02:33 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 18:02:38 10/19/2019 18:03:54 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/19/2019 18:03:56 10/19/2019 18:05:50 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 18:05:52 10/19/2019 18:07:05 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 18:07:08 10/19/2019 18:08:24 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 18:26:21 10/19/2019 18:27:42 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                     Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 6 of 12                                                          PageID #: 728


Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 18:27:49 10/19/2019 18:29:14 0    12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 18:33:31 10/19/2019 18:35:10 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 19:07:39 10/19/2019 19:08:59 0    12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Called party hangup
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 19:09:03 10/19/2019 19:10:29 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 19:16:42 10/19/2019 19:18:12 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 19:22:17 10/19/2019 19:23:33 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 19:23:37 10/19/2019 19:24:44 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 19:31:58 10/19/2019 19:32:58 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 19:33:01 10/19/2019 19:34:00 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/19/2019 19:34:06 10/19/2019 19:35:48 0    12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 19:35:56 10/19/2019 19:37:27 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 20:01:57 10/19/2019 20:03:21 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/19/2019 20:03:24 10/19/2019 20:05:15 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 11:11:35 10/20/2019 11:13:26 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 11:17:53 10/20/2019 11:19:19 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      8774279519   Toll-Free              10/20/2019 11:52:08 10/20/2019 11:53:47 99   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete     Called party hangup
                                                                                                                                                            Instant Pay-                     Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 12:32:24 10/20/2019 12:34:50 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete   Transfer Failed
                                                                                                                                                            Instant Pay-                     Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 13:00:24 10/20/2019 13:01:52 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete   Transfer Failed
                                                                                                                                                            Instant Pay-                     Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 13:01:56 10/20/2019 13:03:13 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete   Transfer Failed
                                                                                                                                                            Instant Pay-                     Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 13:36:00 10/20/2019 13:37:11 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete   Transfer Failed
                                                                                                                                                            Instant Pay-                     Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 15:25:37 10/20/2019 15:26:54 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete   Transfer Failed
                                                                                                                                                            Instant Pay-                     Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 15:26:55 10/20/2019 15:28:12 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete   Transfer Failed
                                                                                                                                                            Instant Pay-                     Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 17:49:09 10/20/2019 17:50:07 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete   Transfer Failed
                                                                                                                                                            Instant Pay-                     Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 19:30:00 10/20/2019 19:31:14 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete   Transfer Failed
                                                                                                                                                            Instant Pay-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/20/2019 19:31:17 10/20/2019 19:33:24 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 19:33:28 10/20/2019 19:34:56 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 20:38:39 10/20/2019 20:40:04 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/20/2019 20:40:10 10/20/2019 20:41:33 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/21/2019 10:15:41 10/21/2019 10:16:58 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                            Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/21/2019 15:28:38 10/21/2019 15:29:56 0    12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                     Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 7 of 12                                                         PageID #: 729


                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/21/2019 16:34:23 10/21/2019 16:35:42 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/21/2019 16:35:45 10/21/2019 16:36:49 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/21/2019 16:36:52 10/21/2019 16:38:18 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/21/2019 16:38:21 10/21/2019 16:39:40 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/21/2019 21:05:59 10/21/2019 21:07:02 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/21/2019 21:07:06 10/21/2019 21:09:09 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/21/2019 21:09:12 10/21/2019 21:10:27 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/21/2019 21:10:56 10/21/2019 21:12:02 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/22/2019 12:56:35 10/22/2019 12:57:50 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/22/2019 16:56:01 10/22/2019 16:57:09 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/22/2019 18:50:24 10/22/2019 18:51:57 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/22/2019 19:49:06 10/22/2019 19:50:13 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/23/2019 16:35:45 10/23/2019 16:36:38 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/23/2019 16:36:40 10/23/2019 16:38:33 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/23/2019 16:38:35 10/23/2019 16:39:21 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/23/2019 16:39:24 10/23/2019 16:41:03 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/23/2019 16:41:05 10/23/2019 16:41:54 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/23/2019 16:41:55 10/23/2019 16:43:21 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/23/2019 16:51:56 10/23/2019 16:53:54 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/23/2019 16:53:58 10/23/2019 16:55:26 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/23/2019 16:55:27 10/23/2019 16:56:08 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/23/2019 17:44:04 10/23/2019 17:45:50 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/23/2019 17:45:52 10/23/2019 17:46:41 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/23/2019 18:35:13 10/23/2019 18:35:57 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/23/2019 18:35:59 10/23/2019 18:37:30 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/23/2019 18:58:46 10/23/2019 19:00:24 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/23/2019 19:35:23 10/23/2019 19:36:06 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/23/2019 19:36:08 10/23/2019 19:37:40 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 09:42:58 10/24/2019 09:44:21 0   12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                           Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/24/2019 09:44:24 10/24/2019 09:45:15 0   12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                     Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 8 of 12                                                           PageID #: 730


Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 09:54:56 10/24/2019 09:56:23 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 10:17:15 10/24/2019 10:19:05 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   10/24/2019 10:48:40 10/24/2019 10:50:14 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 11:21:26 10/24/2019 11:22:45 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 12:34:23 10/24/2019 12:36:02 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/24/2019 12:36:20 10/24/2019 12:37:09 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 12:37:10 10/24/2019 12:38:20 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 14:25:31 10/24/2019 14:27:07 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 14:51:45 10/24/2019 14:53:25 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/24/2019 14:53:28 10/24/2019 14:54:17 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 14:54:21 10/24/2019 14:55:43 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 15:07:34 10/24/2019 15:09:01 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/24/2019 15:09:03 10/24/2019 15:09:47 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 16:10:13 10/24/2019 16:12:02 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 16:12:31 10/24/2019 16:14:07 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/24/2019 16:14:08 10/24/2019 16:14:51 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/24/2019 17:30:36 10/24/2019 17:31:31 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/24/2019 17:34:18 10/24/2019 17:35:40 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/24/2019 17:54:49 10/24/2019 17:56:00 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/24/2019 19:31:56 10/24/2019 19:33:07 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/24/2019 20:05:18 10/24/2019 20:06:39 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/25/2019 10:26:49 10/25/2019 10:27:55 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      8774279519   Toll-Free              10/25/2019 10:30:55 10/25/2019 10:32:21 86    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail Room 107   1      8774279519   Toll-Free              10/25/2019 10:32:48 10/25/2019 10:34:37 109   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 107   1      2256038517   Interlata/Interstate   10/25/2019 10:41:40 10/25/2019 10:43:46 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Attempt Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/25/2019 14:08:04 10/25/2019 14:09:16 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/25/2019 15:51:08 10/25/2019 15:52:24 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/25/2019 15:55:05 10/25/2019 15:56:20 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/25/2019 17:32:20 10/25/2019 17:33:34 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/25/2019 19:15:35 10/25/2019 19:16:58 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                     Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 9 of 12                                                           PageID #: 731


                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/26/2019 11:29:19 10/26/2019 11:30:21 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/26/2019 15:15:31 10/26/2019 15:16:32 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/26/2019 15:16:35 10/26/2019 15:18:19 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/27/2019 10:25:21 10/27/2019 10:26:33 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Called party hangup
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/27/2019 10:44:37 10/27/2019 10:45:48 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/27/2019 12:36:46 10/27/2019 12:37:58 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/27/2019 16:51:10 10/27/2019 16:52:12 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/27/2019 16:52:16 10/27/2019 16:54:09 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Called party hangup
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/27/2019 17:45:50 10/27/2019 17:47:02 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/27/2019 18:25:41 10/27/2019 18:26:42 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/28/2019 10:34:27 10/28/2019 10:35:38 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/28/2019 10:55:32 10/28/2019 10:56:47 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2073256123   Intralata/Intrastate   10/28/2019 10:56:49 10/28/2019 10:58:36 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 107   1      2072671640   Local                  10/28/2019 11:11:32 10/28/2019 11:13:41 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Attempt Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/28/2019 12:30:40 10/28/2019 12:31:53 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   10/28/2019 13:16:12 10/28/2019 13:16:50 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2077607251   Intralata/Intrastate   10/28/2019 13:16:51 10/28/2019 13:18:26 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/28/2019 13:35:10 10/28/2019 13:36:29 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2072671640   Local                  10/28/2019 13:36:51 10/28/2019 13:38:00 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/28/2019 15:29:39 10/28/2019 15:30:56 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/28/2019 17:58:41 10/28/2019 17:59:49 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/28/2019 20:01:12 10/28/2019 20:02:15 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 107   1      2072671640   Local                  10/29/2019 12:34:31 10/29/2019 12:37:38 0     12229   12229   STEVEN   BELLEAU   Instant Pay         complete   Caller Hang up

Aroostook County Jail Room 107   1      2253247095   Interlata/Interstate   10/29/2019 17:32:29 10/29/2019 17:33:05 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 107   1      2253247095   Interlata/Interstate   10/29/2019 17:33:15 10/29/2019 17:36:53 0     12229   12229   STEVEN   BELLEAU   Instant Pay         complete   Caller Hang up
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 107   1      2074582773   Intralata/Intrastate   10/31/2019 17:21:50 10/31/2019 17:23:34 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                                                                                                                                             Instant Pay-                   Called Party Hangup-
Aroostook County Jail Room 107   1      2079999634   Intralata/Intrastate   10/31/2019 17:47:20 10/31/2019 17:48:32 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed

Aroostook County Jail Room 207   1      8774279519   Toll-Free              11/08/2019 18:52:55 11/08/2019 18:55:03 128   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up
                                                                                                                                                             Instant Pay-
Aroostook County Jail Room 207   1      2256038517   Interlata/Interstate   11/11/2019 11:57:56 11/11/2019 11:59:53 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Attempt Failed

Aroostook County Jail Room 207   1      2253247095   Interlata/Interstate   11/11/2019 13:45:35 11/11/2019 13:47:25 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                           Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 10 of 12                                                           PageID #: 732


Aroostook County Jail Room 207         1      2253247095   Interlata/Interstate   11/11/2019 13:47:28 11/11/2019 13:47:59 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 207         1      2072277487   Intralata/Intrastate   11/12/2019 12:31:56 11/12/2019 12:32:10 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail Room 207         1      2253247095   Interlata/Interstate   11/12/2019 12:32:12 11/12/2019 12:32:46 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete Caller Hang up

Aroostook County Jail Room 207         1      2253247095   Interlata/Interstate   11/12/2019 15:15:19 11/12/2019 15:18:06 167   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail Room 207         1      2253247095   Interlata/Interstate   11/12/2019 17:40:24 11/12/2019 17:46:26 362   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up
                                                                                                                                                                   Instant Pay-
Aroostook County Jail Room 207         1      2256038517   Interlata/Interstate   11/13/2019 15:43:16 11/13/2019 15:44:46 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up

Aroostook County Jail Room 118         1      2072274111   Intralata/Intrastate   11/16/2019 20:09:49 11/16/2019 20:10:01 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Manually Entered Block

Aroostook County Jail West Low South   1      8774279519   Toll-Free              11/17/2019 20:12:27 11/17/2019 20:12:37 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Up South    1      8774279519   Toll-Free              11/17/2019 20:13:08 11/17/2019 20:13:21 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/19/2019 14:15:09 11/19/2019 14:19:46 277   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Low South   1      8774279519   Toll-Free              11/19/2019 14:52:27 11/19/2019 14:53:47 80    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/19/2019 17:07:33 11/19/2019 17:09:27 114   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/21/2019 14:26:38 11/21/2019 14:28:03 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete Caller Hang up

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/22/2019 15:44:22 11/22/2019 15:49:07 285   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/24/2019 15:51:23 11/24/2019 15:53:03 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/24/2019 15:53:06 11/24/2019 15:54:33 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/24/2019 16:40:02 11/24/2019 16:54:27 865   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up

Aroostook County Jail West Low South   1      2078962015   Intralata/Intrastate   11/25/2019 14:15:10 11/25/2019 14:15:37 0     12229   12229   STEVEN   BELLEAU   Debit               incomplete Insufficient Funds

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/25/2019 14:56:34 11/25/2019 15:05:46 552   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/28/2019 14:08:37 11/28/2019 14:13:07 270   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   11/29/2019 15:10:21 11/29/2019 15:13:38 197   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up

Aroostook County Jail West Low South   1      8774279519   Toll-Free              12/01/2019 11:36:34 12/01/2019 11:37:51 77    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   12/02/2019 15:50:35 12/02/2019 15:52:12 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   12/02/2019 15:52:17 12/02/2019 15:54:01 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   12/02/2019 17:24:35 12/02/2019 17:26:13 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   12/02/2019 19:04:45 12/02/2019 19:06:53 128   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up

Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   12/03/2019 15:59:18 12/03/2019 16:00:56 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Low South   1      2074555953   Intralata/Intrastate   12/05/2019 14:43:12 12/05/2019 14:44:32 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Called party hangup
                                                                                                                                                                   Instant Pay-                   Called Party Hangup-
Aroostook County Jail West Low South   1      2072279954   Intralata/Intrastate   12/05/2019 14:44:44 12/05/2019 14:46:11 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Failed
                                                                                                                                                                   Instant Pay-
Aroostook County Jail West Low South   1      2078963405   Intralata/Intrastate   12/05/2019 16:41:00 12/05/2019 16:43:02 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Attempt Failed
                                           Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 11 of 12                                                           PageID #: 733


Aroostook County Jail West Low South   1      2253247095   Interlata/Interstate   12/05/2019 16:52:35 12/05/2019 16:57:28 293   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Low North   1      8774279519   Toll-Free              12/07/2019 14:22:36 12/07/2019 14:24:09 93    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail West Low North   1      2253247095   Interlata/Interstate   12/08/2019 14:08:18 12/08/2019 14:15:13 415   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/09/2019 14:50:38 12/09/2019 14:51:03 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/09/2019 14:51:09 12/09/2019 14:51:40 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Low North   1      2253247095   Interlata/Interstate   12/09/2019 14:53:20 12/09/2019 14:54:50 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete Caller Hang up

Aroostook County Jail West Low North   1      2253247095   Interlata/Interstate   12/09/2019 16:11:17 12/09/2019 16:17:44 387   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/11/2019 16:21:20 12/11/2019 16:21:47 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Low North   1      2253247095   Interlata/Interstate   12/11/2019 17:34:58 12/11/2019 17:36:31 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete Caller Hang up

Aroostook County Jail West Low North   1      2253247095   Interlata/Interstate   12/11/2019 20:35:13 12/11/2019 20:44:11 538   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup
                                                                                                                                                                   Instant Pay-
Aroostook County Jail West Up North    1      2256038517   Interlata/Interstate   12/13/2019 14:07:27 12/13/2019 14:08:04 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up

Aroostook County Jail West Low North   1      2256038517   Interlata/Interstate   12/13/2019 14:08:24 12/13/2019 14:08:48 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Up North    1      2256038517   Interlata/Interstate   12/14/2019 14:02:27 12/14/2019 14:02:51 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up
                                                                                                                                                                   Instant Pay-
Aroostook County Jail West Up North    1      2256038517   Interlata/Interstate   12/14/2019 16:11:39 12/14/2019 16:12:18 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up

Aroostook County Jail West Low North   1      2256038517   Interlata/Interstate   12/14/2019 16:30:21 12/14/2019 16:30:56 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/15/2019 14:03:41 12/15/2019 14:05:53 132   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup

Aroostook County Jail West Up North    1      1111                                12/15/2019 14:05:56 12/15/2019 14:06:41 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Dialed Number Restriction

Aroostook County Jail West Up North    1      1111                                12/15/2019 14:06:47 12/15/2019 14:07:32 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Dialed Number Restriction

Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/15/2019 14:27:25 12/15/2019 14:28:21 56    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/15/2019 14:28:55 12/15/2019 14:29:42 47    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/15/2019 15:45:25 12/15/2019 15:59:45 860   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/15/2019 19:02:40 12/15/2019 19:04:40 120   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/16/2019 14:03:45 12/16/2019 14:05:57 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/16/2019 14:06:57 12/16/2019 14:08:44 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/16/2019 15:49:57 12/16/2019 15:51:32 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/16/2019 16:41:54 12/16/2019 16:45:38 224   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/17/2019 17:39:39 12/17/2019 17:49:39 600   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Call duration limit exceeded

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/17/2019 19:07:55 12/17/2019 19:08:14 19    12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up
                                                                                                                                                                   Instant Pay-
Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/17/2019 19:08:15 12/17/2019 19:08:59 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                                                                                                                                                   Instant Pay-
Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/17/2019 19:35:04 12/17/2019 19:35:48 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Caller Hang up
                                           Case 1:20-cv-00295-JDL Document 40-7 Filed 12/28/20 Page 12 of 12                                                           PageID #: 734


Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/18/2019 13:58:31 12/18/2019 14:01:50 199   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/18/2019 16:18:59 12/18/2019 16:26:31 452   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/18/2019 21:09:34 12/18/2019 21:10:12 38    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/19/2019 11:26:37 12/19/2019 11:27:15 38    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/20/2019 14:45:28 12/20/2019 14:46:00 32    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/20/2019 14:47:28 12/20/2019 14:48:32 64    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup

Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/20/2019 19:10:56 12/20/2019 19:12:13 77    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup
                                                                                                                                                                   Instant Pay-
Aroostook County Jail West Up North    1      2256038517   Interlata/Interstate   12/20/2019 19:26:58 12/20/2019 19:28:51 0     12229   12229   STEVEN   BELLEAU   Account Activator   incomplete Transfer Attempt Failed

Aroostook County Jail West Up North    1      2256038517   Interlata/Interstate   12/20/2019 19:49:57 12/20/2019 19:50:51 0     12229   12229   STEVEN   BELLEAU   Instant Pay         incomplete Caller Hang up

Aroostook County Jail West Up North    1      2253247095   Interlata/Interstate   12/21/2019 16:23:17 12/21/2019 16:30:28 431   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up

Aroostook County Jail West Up North    1      8774279519   Toll-Free              12/24/2019 14:13:46 12/24/2019 14:14:31 45    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Caller Hang up

Aroostook County Jail West Low North   1      2256038517   Interlata/Interstate   12/24/2019 16:23:35 12/24/2019 16:24:00 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Low North   1      2256038555   Interlata/Interstate   12/24/2019 17:04:00 12/24/2019 17:04:41 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Low North   1      2256038517   Interlata/Interstate   12/24/2019 17:04:45 12/24/2019 17:05:09 0     12229   12229   STEVEN   BELLEAU   Person Call         incomplete Manually Entered Block

Aroostook County Jail West Low North   1      2253247095   Interlata/Interstate   12/25/2019 14:57:22 12/25/2019 15:07:20 598   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up

Aroostook County Jail West Low North   1      8774279519   Toll-Free              12/26/2019 19:18:46 12/26/2019 19:20:35 109   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup

Aroostook County Jail West Low North   1      2253247095   Interlata/Interstate   12/29/2019 16:30:37 12/29/2019 16:38:44 487   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Caller Hang up

Aroostook County Jail West Low North   1      2253247095   Interlata/Interstate   01/01/2020 13:49:53 01/01/2020 13:51:33 0     12229   12229   STEVEN   BELLEAU   AdvanceConnect      incomplete No Positive Acceptance

Aroostook County Jail West Low North   1      2253247095   Interlata/Interstate   01/01/2020 14:05:27 01/01/2020 14:12:37 430   12229   12229   STEVEN   BELLEAU   AdvanceConnect      complete   Called party hangup

Aroostook County Jail West Low North   1      8774279519   Toll-Free              01/01/2020 14:15:46 01/01/2020 14:17:01 75    12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup

Aroostook County Jail West Low North   1      8774279519   Toll-Free              01/01/2020 14:20:53 01/01/2020 14:22:36 103   12229   12229   STEVEN   BELLEAU   Commissary IVR      complete   Called party hangup
